ORDER
PER CURIAM.
Kenneth Rowlette was convicted of driving while revoked (class D felony), Section *121302.321, RSMo, 2000, and third degree assault (misdemeanor), Section 565.070, RSMo 2000, following jury trial. He was sentenced as a persistent offender, (Section 302.321, RSMo 2000, Cum.Supp., and 558.016, RSMo Supp.2000) to consecutive terms of four years in the custody of the Department of Corrections for the class D felony conviction of driving while revoked and ninety days in the county jail for the misdemeanor assault conviction. Mr. Rowlette appeals his convictions asserting that the trial court committed plain error when it did not act sua sponte and declare a mistrial when the arresting police officer testified that she handcuffed Mr. Rowlette for reasons of safety after she asked him to identify himself and he “pushed past her,” thereby violating his constitutional right to due process. He claims that the incident represented misconduct that he was not charged with and that his rights included being tried only for the offenses charged.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).